Exhibit 10.1

SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is dated
as of February 2, 2009 and is by and between MEDALLION FINANCIAL CORP., a
Delaware corporation having an address of 437 Madison Avenue, New York, New York
10022 (the “Borrower”), and STERLING NATIONAL BANK, a national banking
association having an address of 650 Fifth Avenue, New York, New York 10019 (the
“Bank”).

RECITALS

A. The Borrower and the Bank entered into a Loan and Security Agreement dated
April 26, 2004 (the “Original Loan Agreement”), pursuant to which the Bank has
agreed to extend certain credit and make certain loans to the Borrower.

B. Pursuant to a First Amendment to Loan and Security Agreement dated July 28,
2005 (the “First Amendment”), the Borrower and the Bank amended the Original
Loan Agreement by, among other things, extending the Revolving Credit
Termination Date (as defined therein) to June 30, 2006.

C. Pursuant to a letter agreement dated June 15, 2006 (the “First Letter
Extension”), the Borrower and the Bank further amended the Original Loan
Agreement by, among other things, extending the Revolving Credit Termination
Date (as defined therein) to August 31, 2006.

D. Pursuant to a Second Amendment to Loan and Security Agreement dated
August 14, 2006 (the “Second Amendment”), the Borrower and the Bank further
amended the Original Loan Agreement by, among other things, extending the
Revolving Credit Termination Date (as defined therein) to June 30, 2007.

E. Pursuant to a letter agreement dated June 27, 2007 (the “Second Letter
Extension”), the Borrower and the Bank further amended the Original Loan
Agreement by extending the Revolving Credit Termination Date (as defined
therein) to July 31, 2007.

F. Pursuant to a Third Amendment to Loan and Security Agreement dated July 31,
2007 (the “Third Amendment”), the Borrower and the Bank further amended the
Original Loan Agreement by, among other things, extending the Revolving Credit
Termination Date (as defined therein) to June 30, 2008

G. Pursuant to a Fourth Amendment to Loan and Security Agreement dated as of
December 31, 2007 (the “Fourth Amendment”), the Borrower and the Bank further
amended the Original Loan Agreement.

H. Pursuant to a letter agreement dated June 27, 2008 (the “Third Letter
Extension”), the Borrower and the Bank further amended the Original Loan
Agreement by extending the Revolving Credit Termination Date (as defined
therein) to August 31, 2008.



--------------------------------------------------------------------------------

I. Pursuant to a Fifth Amendment to Loan and Security Agreement dated August 28,
2008 (the “Fifth Amendment”), the Borrower and the Bank further amended the
Original Loan Agreement by extending the Revolving Credit Termination Date (as
defined therein) to December 31, 2008.

J. Pursuant to a Sixth Amendment to Loan and Security Agreement dated as of
December 31, 2008 (the “Sixth Amendment”) (the Original Loan Agreement, as
amended by the First Amendment, the First Letter Extension, the Second
Amendment, the Second Letter Extension, the Third Amendment, the Fourth
Amendment, the Third Letter Extension, the Fifth Amendment and the Sixth
Amendment, is collectively referred to herein as the “Loan Agreement”), the
Borrower and the Bank further amended the Original Loan Agreement by extending
the Revolving Credit Termination Date (as defined therein) to July 1, 2009.

K. The Borrower has requested, and the Bank has agreed to make, certain
amendments to the Loan Agreement, all as more fully described herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. Defined Terms. Except as otherwise indicated herein, all words and terms
defined in the Loan Agreement shall have the same meanings when used herein.

2. Change in LIBOR Based Rate. The parties have agreed to place a “floor” of
three (3%) percent per annum on the LIBOR Based Rate. Accordingly, the
definition of the term “LIBOR Based Rate” set forth in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:

“LIBOR Based Rate” shall mean the greater of (i) the LIBOR Rate plus 200 basis
points or (ii) three (3.00%) percent per annum.

3. Amendments to Other Loan Documents. Each of the other Loan Documents is
hereby amended to the extent necessary to reflect the amendments to the terms of
the Loan Agreement effected by this Amendment. Without limiting the generality
of the foregoing, each of the other Loan Documents shall secure the Revolving
Credit Note (as defined below) to the same extent, and with the same effect, as
it secured the Prior Note (as defined below). The Borrower shall take or cause
to be taken such actions, and shall execute, deliver, file and/or record or
cause to be executed, delivered, filed and/or recorded such documents and other
instruments, as the Bank shall deem to be necessary or advisable in order to
confirm, implement or perfect the amendments to the other Loan Documents
effected by this Paragraph.

4. No Defenses. The Borrower acknowledges that, as of the date hereof, the
aggregate outstanding principal balance under the Revolving Credit Loan is
$11,000,000. The Borrower acknowledges and agrees that, as of the date hereof,
it has no offsets, counterclaims or defenses of any nature whatsoever to its
Obligations to the Bank under the Loan Agreement or any of the other Loan
Documents, and hereby expressly waives and releases any and all claims against
the Bank which exist on the date hereof with respect thereto.

 

2



--------------------------------------------------------------------------------

5. Substitute Note. Concurrently herewith, the Borrower is executing and
delivering to the Bank a Substitute Revolving Credit Note in the maximum
principal amount of $20,000,000 (the “Revolving Credit Note”) in substitution
for, but not in repayment of, the Substitute Revolving Credit Note dated as of
December 31, 2008 in the maximum principal amount of $20,000,000 previously
issued by the Borrower to the Bank (the “Prior Note”). The execution and
delivery by the Borrower of the Revolving Credit Note pursuant to the provisions
hereof shall not constitute a refinancing, repayment, accord and satisfaction or
novation of the Prior Note or the indebtedness evidenced thereby.

6. Reaffirmation of Guaranty Agreement and Security Agreement. In order to
induce the Bank to enter into this Amendment and to amend the Loan Agreement as
provided herein, the Borrower is causing Medallion Funding Corp. to execute and
deliver to the Bank concurrently herewith a Reaffirmation of Guaranty and
Security Agreement.

7. Representations and Warranties. In order to induce the Bank to enter into
this Amendment and to amend the Loan Agreement as provided herein, the Borrower
hereby represents and warrants to the Bank that:

(a) All of the representations and warranties of the Borrower set forth in the
Loan Agreement are true, complete and correct in all material respects on and as
of the date hereof with the same force and effect as if made on and as of the
date hereof and as if set forth at length herein.

(b) After giving effect to this Amendment, no Event of Default presently exists
and is continuing on and as of the date hereof.

(c) Since the date of the Borrower’s most recent financial statements delivered
to the Bank, the Borrower has not experienced a material adverse effect in its
business, operations or financial condition.

(d) The Borrower has full power and authority to execute, deliver and perform
any action or step which may be necessary to carry out the terms of this
Amendment and this Amendment has been duly executed and delivered by the
Borrower and is the legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms, subject to any applicable bankruptcy,
insolvency, general equity principles or other similar laws affecting the
enforcement of creditors’ rights generally.

(e) The execution, delivery and performance of this Amendment will not
(i) violate any provision of any existing law, statute, rule, regulation or
ordinance, (ii) conflict with, result in a breach of, or constitute a default
under (A) the certificate of incorporation or by-laws of the Borrower, (B) any
order, judgment, award or decree of any court, governmental authority, bureau or
agency, or (C) any mortgage, indenture, lease, contract or other material
agreement or undertaking to which the Borrower is a party or by which the
Borrower or any of its properties or assets may be bound, or (iii) result in the
creation or imposition of any lien or other encumbrance upon or with respect to
any property or asset now owned or hereafter acquired by the Borrower,

 

3



--------------------------------------------------------------------------------

other than liens in favor of the Bank, except, in the case of clauses (ii) and
(iii) above, for any deviation from the foregoing which would not reasonably be
expected to have a Material Adverse Effect.

(f) No consent, license, permit, approval or authorization of, exemption by,
notice to, report to, or registration, filing or declaration with any person is
required in connection with the execution, delivery and performance by the
Borrower of this Amendment or the validity thereof or the transactions
contemplated thereby, other than (i) filing or recordation of financing
statements and like documents in connection with the Liens granted in favor of
the Bank, (ii) those consents, if they were not obtained or made, which would
not reasonably be expected to have a Material Adverse Effect and (iii) filings
which the Borrower may be obligated to make with the Securities and Exchange
Commission.

8. Bank Costs. The Borrower shall reimburse the Bank on demand for all costs,
including reasonable legal fees and expenses and recording fees, incurred by the
Bank in connection with this Amendment and the transactions referenced herein.
If payment of such costs is not made within ten (10) days of the Bank’s demand
therefor, the Bank may, and the Borrower irrevocably authorizes the Bank to,
charge the Borrower’s account with the Bank or make an Advance under the
Revolving Credit Loan in order to satisfy such obligation of the Borrower.

9. Counterparts. This Amendment may be signed in several counterparts, each of
which shall be an original and all of which shall constitute one and the same
instrument.

10. No Change. Except as expressly set forth herein, all of the terms and
provisions of the Loan Agreement shall continue in full force and effect.

11. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

[Signatures on next page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date set forth on the first page hereof.

 

MEDALLION FINANCIAL CORP. By:  

/s/ Brian S. O’Leary

Name:   Brian S. O’Leary Title:   Executive Vice President &   Chief Operating
Officer STERLING NATIONAL BANK By:  

/s/ Thomas Braunstein

Name:   Thomas Braunstein Title:   First Vice President

 

5